                                John M. Naylor
                        1       Nevada Bar No. 5435
                                Andrew J. Sharples
                        2       Nevada Bar No. 12866
                                NAYLOR & BRASTER
                        3       1050 Indigo Drive, Suite 200
                                Las Vegas, NV 89145
                        4       (T) (702) 420-7000
                                (F) (702) 420-7001
                        5       jnaylor@nblawnv.com
                                asharples@nblawnv.com
                        6
                                Attorneys for Defendants Pacific Payment
                        7       Technologies d/b/a Ubiquity, Tre’lage, LLC,
                                Neil Haboush, Neil Sollinger, Mark Soller,
                        8       Pasha Sollinger and Nancy LaBier
                        9                                      UNITED STATES DISTRICT COURT
                      10                                           DISTRICT OF NEVADA
                      11

                      12       GAIA BOTANICALS, LLC,                             Case No. 2:18-cv-00789-APG-PAL
                      13                          Plaintiff,                     STIPULATION FOR EXTENSION OF
                                                                                 TIME FOR DEFENDANTS PACIFIC
                      14              v.                                         PAYMENT TECHNOLOGIES, LLC d/b/a,
                                                                                 UBIQUITY, TRE’LAGE, LLC, NEIL
                      15       PACIFIC PAYMENT TECHNOLOGIES,                     HABOUSH, NEIL SOLLINGER, MARK
                               LLC d/b/a, UBIQUITY, TRE’LAGE, LLC,               SOLLER, PASHA SOLLINGER AND
                      16       MARIN RAIN, INC., NEIL HABOUSH,                   NANCY E. LABIER TO FILE THEIR
                               NEIL SOLLINGER, MARK SOLLER,                      REPLY IN SUPPORT OF MOTION TO
                      17       JAMES T. LOVERN, PASHA SOLLINGER,                 DISMISS [ECF NO. 32]
                               NANCY E. LABIER, Does 1-50 and XYZ
                      18       Corps., 1-50,                                     (SECOND REQUEST)
                      19                          Defendants.                    Complaint filed: May 1, 2018
                      20

                      21              Plaintiff, Gaia Botanicals, LLC (“Plaintiff”), and Defendants Pacific Payment

                      22       Technologies d/b/a Ubiquity, Tre’lage, LLC, Neil Haboush, Neil Sollinger, Mark Soller, Pasha

                      23       Sollinger and Nancy LaBier (“Stipulating Defendants”), by and through their respective counsel,

                      24       file this Stipulation for Extension of Time for Stipulating Defendants to file their reply in support

                      25       of their pending Motion to Dismiss (ECF No. 32). Stipulating Defendants request an extension up

                      26       to and including October 12, 2018 to file their reply in support of the pending Motion to Dismiss.1

                      27              1
                                       This is the second request for an extension as the stipulation entered on August 28, 2018,
                      28       provided Stipulating Defendants with two weeks to file their reply from the date of Plaintiff’s
    NAYLOR & BRASTER
    ATTORNEYS AT LAW
1050 Indigo Drive, Suite 200
   Las Vegas, NV 89145
      (702) 420-7000
                         1             This stipulation is made in good faith and will not prejudice any party. This stipulation is
                         2     requested due to a personal family emergency of lead counsel for Stipulating Defendants,
                         3     necessitating his travel out of state.
                         4     Dated this 2nd day of October 2018.
                         5
                                LIPSON NEILSON P.C.                               NAYLOR & BRASTER
                         6

                         7
                                By: /s/ Joshua B. Katz                            By: /s/ Jennifer L. Braster
                         8          Kaleb D. Anderson                                 John M. Naylor
                                    Nevada Bar No. 7582                               Nevada Bar No. 5435
                         9          9900 Covington Cross Drive, Suite 120             Jennifer L. Braster
                                    Las Vegas, NV 89144                               Nevada Bar No. 9982
                      10                                                              Andrew J. Sharples
                                 KENT, BEATTY & GORDON, LLP                           Nevada Bar No. 12866
                      11                                                              1050 Indigo Drive, Suite 200
                                     Joshua B. Katz (pro hac vice)                    Las Vegas, NV 89145
                      12             Eleven Times Square
                                     New York, NY 10036                           Attorneys for Defendants Pacific Payment
                      13                                                          Technologies d/b/a Ubiquity, Tre’lage, LLC,
                                Attorneys for Plaintiff                           Neil Haboush, Neil Sollinger, Mark Soller,
                      14                                                          Pasha Sollinger and Nancy LaBier
                      15

                      16
                                                                              ORDER
                      17
                                       IT IS SO ORDERED that Defendants Pacific Payment Technologies d/b/a Ubiquity,
                      18
                               Tre’lage, LLC, Neil Haboush, Neil Sollinger, Mark Soller, Pasha Sollinger and Nancy LaBier have
                      19
                               up to and including October 12, 2018 to file their reply in support of the Motion to Dismiss.
                      20
                                       Dated
                                       Dated:this ___ day
                                              October      of October 2018.
                                                       2, 2018.
                      21

                      22                                                               ____________________________________
                      23                                                               UNITED
                                                                                        UNITEDSTATES
                                                                                               STATESMAGISTRATE     JUDGE
                                                                                                       DISTRICT JUDGE

                      24

                      25

                      26

                      27
                               opposition. (ECF No. 36).
                      28
    NAYLOR & BRASTER
    ATTORNEYS AT LAW                                                          2 of 2
1050 Indigo Drive, Suite 200
   Las Vegas, NV 89145
      (702) 420-7000
